 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Elizabeth-Abigail James,                            No. CV-19-01310-PHX-JAT
10                  Plaintiff,                           ORDER
11   v.
12   Caesars Entertainment Incorporated,
13                  Defendant.
14
15          “Inquiring whether the court has jurisdiction is a federal judge’s first duty in every
16   case.” Belleville Catering Co. v. Champaign Market Place, L.L.C., 350 F.3d 691, 693 (7th
17   Cir. 2003). In this case, the complaint fails to sufficiently plead jurisdiction. See 28 U.S.C.
18   § 1332.
19          First, the complaint fails to allege a sufficient amount in controversy to establish
20   jurisdiction. See 28 U.S.C. § 1332(b). Next, it fails to allege the principal place of business
21   and state of incorporation for the Defendant corporation. See Hertz Corp. v. Friend, 559
22   U.S. 77, 80, 92-93 (2010). Therefore,
23          IT IS ORDERED that by March 25, 2019, Plaintiff shall file a supplement to the
24   complaint properly alleging federal subject matter jurisdiction, or this case will be
25   dismissed without prejudice for lack of federal subject matter jurisdiction.
26          Dated this 13th day of March, 2019.
27
28
